     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 1 of 17



 1 Mary R. O’Grady, 011434                     John C. Norling, 013986
     Jeffrey B. Molinar, 018512                Jeffrey D. Gardner, 021783
 2   William D. Furnish, 028725                Jimmie W. Pursell, Jr., 19957
     Emma Cone-Roddy, 034285                   JENNINGS, STROUSS & SALMON, P.L.C.
 3   OSBORN MALEDON, P.A.                      One East Washington Street, Suite 1900
     2929 North Central Avenue, 21st Floor     Phoenix, Arizona 85004-2554
 4   Phoenix, Arizona 85012-2793               Telephone: (602) 262-5911
     (602) 640-9000                            jnorling@jsslaw.com
 5   mogrady@omlaw.com                         jgardner@jsslaw.com
     jmolinar@omlaw.com                        jpursell@jsslaw.com
 6
     wfurnish@omlaw.com
 7   econe-roddy@omlaw.com                     Derek T. Ho (Pro Hac Vice)
                                               Daniel V. Dorris (Pro Hac Vice)
 8 Brunn (Beau) W. Roysden III, 028698         Joshua Hafenbrack (Pro Hac Vice)
     Rusty D. Crandell, 026224                 Jayme L. Weber, 032608
 9   OFFICE OF THE ARIZONA                     KELLOGG, HANSEN, TODD,
      ATTORNEY GENERAL                          FIGEL & FREDERICK, P.L.L.C.
10   2005 North Central Avenue                 1615 M Street, N.W., Suite 400
     Phoenix, Arizona 85004                    Washington, D.C. 20036
11   (620) 542-3333                            Telephone: (202) 326-7900
     beau.roysden@azag.gov                     dho@kellogghansen.com
12   rusty.crandell@azag.gov                   ddorris@kellogghansen.com
                                               jhafenbrack@kellogghansen.com
13 Attorneys for Defendant Arizona Attorney    jweber@kellogghansen.com
     General Mark Brnovich
14                                             Attorneys for Intervenor-Defendant
                                               Arizona Automobile Dealers Association
15
                         IN THE UNITED STATES DISTRICT COURT
16                           FOR THE DISTRICT OF ARIZONA
17    CDK Global, LLC, a limited liability       No. 2:19-cv-04849-GMS
      company, and The Reynolds and
18    Reynolds Company, a corporation,
                    Plaintiffs,                  DEFENDANTS’ RESPONSE TO
19                                               PLAINTIFFS’ MOTION FOR
      v.                                         STAY OR INJUNCTION
20                                               PENDING APPEAL
      Mark Brnovich, Attorney General of
21    the State of Arizona,
                    Defendant,
22
      Arizona Automobile Dealers
23    Association,
                    Intervenor-Defendant.
24
25          Defendants jointly respond in opposition to Plaintiffs’ Motion for Stay or
26 Injunction Pending Appeal (“Motion”). Plaintiffs’ motion should be denied because:
27 (1) a stay is not appropriate given the procedural posture of this case; (2) this Court
28 has already correctly decided that Plaintiffs have not met the requirement of showing



                                                                          7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 2 of 17




 1 a likelihood of success on the merits of their claims; and (3) Plaintiffs cannot satisfy
 2 the other requirements for an injunction pending appeal.
 3 I.       INTRODUCTION.

 4          On May 20, 2020, this Court granted Defendants’ motion to dismiss with
                                                              1
 5 respect to seven of the ten claims in Plaintiffs’ complaint challenging Arizona’s new
 6 Dealer Data Security Law (“Dealer Law”). Dkt. 91. Two months later, on July 24,
 7 2020, following a two-day evidentiary hearing, the Court denied Plaintiffs’ motion
 8 for a preliminary injunction to prevent enforcement of the Dealer Law. Dkt. 127. The
 9 Court denied the motion for preliminary injunction because Plaintiffs “have not
10 proven a likelihood of success on the merits of their claims,” and therefore the Court
11 did not need to reach the remaining factors that Plaintiffs also had to satisfy to obtain
12 a preliminary injunction. Id. at 17; see also Garcia v. Google, Inc., 786 F.3d 733, 740
13 (9th Cir. 2015) (en banc) (“Because it is a threshold inquiry, when ‘a plaintiff has
14 failed to show the likelihood of success on the merits, we “need not consider the
15 remaining three [preliminary injunction elements].”’”) (citations omitted).
16          Although the Dealer Law had gone into effect on August 27, 2019, the State

17 of Arizona Defendants stipulated on September 4, 2019, that they would “take no
18 action to enforce [the Dealer Law] for the pendency of Plaintiffs’ Motion for
19 Preliminary Injunction in this Court,” and the Court entered an order based on that
20 stipulation. Dkt. 28 at 2; Dkt. 29. Accordingly, when the Court denied Plaintiffs’
21 motion for preliminary injunction on July 24, 2020, the stipulated order ended by its
22 own terms.
23          In the Motion now before the Court, Plaintiffs are asking for either a stay or an

24 injunction pending their appeal to the Ninth Circuit. In that Motion, Plaintiffs once
25
26
            1
           As to one of the seven claims dismissed (the First Amendment claim), the
27 Court allowed Plaintiffs to amend their complaint. Plaintiffs have filed a First
28 Amended Complaint, and Defendants’ motion to dismiss the amended First
   Amendment claim is pending before the Court.
                                       2                          7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 3 of 17




 1 again argue (among other things) that they are likely to succeed on the merits of their
 2 claims—a proposition that this Court rejected less than a week before.
 3 II.     PLAINTIFFS ARE NOT ENTITLED TO A STAY.

 4         Plaintiffs’ primary request in their Motion is for the Court “to stay the

 5 dissolution of its order barring Defendants from enforcing [the Dealer Law],” and
 6 they alternatively ask for an injunction against Defendants pending appeal. Motion at
 7 1. Plaintiffs’ request for a stay should be rejected because the Court has ordered no
 8 judicial intervention that could be stayed. On the contrary, the Court declined to
 9 issue a preliminary injunction that would have altered the status quo. To obtain
10 judicial alternation of the status quo now, Plaintiffs must satisfy the requirements for
11 an injunction pending appeal.
12         Stays and injunctions are not the same thing; instead, they “have typically

13 been understood to serve different purposes.” Niken v. Holder, 556 U.S. 418, 428
14 (2009). An injunction “is a means by which a court tells someone what to do or not to
15 do.” Id. “By contrast, instead of directing the conduct of a particular actor, a stay
16 operates upon the judicial proceeding itself. It does so either by halting or postponing
17 some portion of the proceeding, or by temporarily divesting an order of
18 enforceability.” Id. A stay “suspend[s] judicial alteration of the status quo.” Id. at
19 429.
20         Here, there is no judicial proceeding that could be postponed – or court order

21 put on hold – that would prevent the Dealer Law from being enforced during the
22 pendency of the appeal. The only proceedings left in this Court are the motion to
23 dismiss Plaintiffs’ amended First Amendment claim, potentially followed by
24 discovery on Plaintiffs’ remaining claims; staying those proceedings would not affect
25 the enforceability of the Dealer Law pending Plaintiffs’ current appeal.
26         Nor would it be proper for the Court to “stay the dissolution of its order

27 barring Defendants from enforcing” the Dealer Law, as Plaintiffs suggest. That order
28 was based on the parties’ voluntary stipulation, and the agreement not to enforce
                                           3                             7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 4 of 17




 1 applied only during “the pendency of Plaintiffs’ Motion for Preliminary Injunction in
 2 this Court.” Dkt. 28-29. Now that this Court has denied the Motion for Preliminary
 3 Injunction, the parties’ agreement and the Court’s corresponding order have—by
 4 their own terms—expired. Thus, there is no order dissolving Docket No. 29 that
 5 could be stayed. The only procedural mechanism available to prevent enforcement
 6 of the Dealer Law is a fresh order from the Court barring enforcement—that is, an
 7 injunction pending appeal.
 8          In short, even though Plaintiffs failed to establish the requisite showing for a

 9 preliminary injunction, they are in effect asking the Court to grant them that
10 injunction through the backdoor, while they proceed with an appeal that could take
11 many months if not a year-plus to resolve. There is no basis for that request. The
12 Arizona Legislature passed the Dealer Law – unanimously – more than a year ago to
13 protect consumers and dealership data; now that Plaintiffs’ request for an injunction
14 has been denied, the Law should be enforced.
15 III.     PLAINTIFFS ARE NOT ENTITLED TO AN INJUNCTION PENDING
            APPEAL BECAUSE THEY “HAVE NOT PROVEN A LIKELIHOOD
16          OF SUCCESS ON THE MERITS OF THEIR CLAIMS.”
17          Plaintiffs’ alternative request for an injunction barring Defendants from

18 enforcing the Dealer Data Security Law pending appeal also must be denied. Such
                                                                          2
19 injunctions are governed by Federal Rule of Civil Procedure 62(d), which states:
20               Injunction Pending an Appeal. While an appeal is
                 pending from an interlocutory order or final judgment
21               that . . . refuses . . . an injunction, the court may suspend,
                 modify, restore, or grant an injunction on terms for bond
22               or other terms that secure the opposing party’s rights.
     A court “may” grant such an injunction pending appeal if the moving party shows
23
     “[1] that it is likely to succeed on appeal, [2] that it is likely to suffer irreparable harm
24
     in the absence of injunctive relief, [3] that the balance of hardships tips in its favor,
25
     and [4] that an injunction is in the public interest.” Gila River Indian Cmty. v. United
26
27
28          2
                Before 2018, this Rule was found in Rule 62(c).
                                             4                                 7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 5 of 17




 1 States, CV-10-1993-PHX-DGC, 2011 WL 1656486, at *1 (D. Ariz. May 3, 2011)
 2 (citing Winter v. Natural Res. Def. Council, 555 U.S. 7 (2008)).
 3          Plaintiffs’ request for an injunction pending appeal must be denied because, as

 4 this Court just recently determined, Plaintiffs “have not proven a likelihood of
 5 success on the merits of their claims.” Dkt. 127 at 17; see Salman v. City of Phoenix,
 6 CV 12-1219-PHX-JAT, 2012 WL 13026912, at *2 (D. Ariz. July 9, 2012) (“Because
 7 Plaintiffs’ present motion does not state any new reasons that they are likely to
 8 succeed on the merits that were not already asserted in their prior motions for
 9 temporary restraining order and preliminary injunction, this Court cannot find that
10 Plaintiffs are likely to succeed on the merits of their appeal.”).
11          A.     The Court Correctly Rejected Plaintiffs’ Copyright Arguments.
12          Although Plaintiffs argue that the Court “recognized . . . the existence of three

13 classes of copyright-protected material relevant here” (Dkt. 130 at 2), the three
14 classes referenced were the same as those argued by Plaintiffs at the preliminary
15 injunction hearing. Dkt. 127 at 4. The Court considered and rejected Plaintiffs’
16 preemption arguments with respect to each of those categories of potentially
17 copyright-protected material. Dkt. 127 at 8-9. Rather than assert new reasons that
18 they are likely to succeed on the merits, Plaintiffs claim that the Court “fail[ed] to
19 properly account for controlling law and undisputed facts as to each of the three
20 classes of protected material.” Dkt. 130 at 3. But all of the cases and allegedly
21 undisputed facts were fully briefed and submitted into evidence. Plaintiffs merely
22 assert, but fail to show, that the Court got it wrong.
23          Plaintiffs argue that “using an API to access a DMS causes a copy of the DMS

24 code to be made in memory of a DMS server.” Dkt. 130 at 4 (emphasis in original).
25 In its Order, the Court recognized that “Plaintiffs assert that the Dealer Law is
26 preempted by the Copyright Act because ‘each time an integrator accesses Plaintiffs’
27 copyrighted software programs . . . , an unauthorized copy is loaded into the memory
28 of the integrator’s computer,’ . . . and a copy is made within Plaintiffs’ own systems.”
                                            5                             7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 6 of 17




 1 Dkt. 127 at 4-5 (emphasis added). The Court noted that “Plaintiffs also argue that
 2 automated access” provided by application programming interfaces (APIs) ‘results in
 3 the unauthorized use and copying of Plaintiffs’ copyrighted DMS software,’” an
 4 argument that the Court expressly found was unsupported by the evidence. Dkt 127,
 5 at 5 n.8 (“Plaintiffs assert this in their briefing; however, their witness’s testimony at
 6 the June 2, 2020 hearing does not sufficiently support this point.”).
 7         Plaintiffs’ reliance on MAI Sys. Corp. v. Peak Computer, Inc., 991 F.2d 511

 8 (9th Cir. 1993), is unavailing because there, unlike here, the defendant directly
 9 conducted the unauthorized copying. See id. at 517, 521 (the “Peak technician runs
10 the computer's operating system software”). When using APIs, dealer-authorized
11 integrators do not run any DMS software; they only request that CDK or Reynolds do
12 so. MAI Systems also was not a preemption case, so it offers no support for Plaintiffs’
13 new theory that requiring a copyright holder to make copies of its own software
14 (within its own servers) somehow interferes with its exclusive rights to prevent
15 others from copying its software. Moreover, the Court was well aware of MAI
16 Systems, because Plaintiffs cited it in their Motion for Preliminary Injunction (Dkt.
17 20 at 10-11) and Plaintiffs’ counsel raised it during closing arguments at the
18 preliminary injunction hearing. See Transcript of June 3, 2020 Hearing, Volume B,
19 pp. 414-15.
20         Turning to Plaintiffs’ arguments regarding the copying of their APIs,

21 Plaintiffs’ disagreement with the Court’s analysis of Oracle Am., Inc. v. Google Inc.,
22 750 F.3d 1339 (Fed. Cir. 2014), fails to show likelihood of success. The Court
23 correctly analyzed Oracle. In Oracle, Google “copied” “verbatim” Oracle’s API
24 source code for use in Google’s own Android operating system. Id. at 1350-51. This
25 case is fundamentally different, because (as the Court already found) when dealer-
26 authorized data integrators use APIs to access “Protected Dealer Data” under the
27 Arizona Law, they will not copy any of Plaintiffs’ source code. Dkt. 127 at 7.
28
                                            6                              7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 7 of 17




1          In their attempt to shoehorn this case into Oracle’s holding, Plaintiffs cite

2 limited sections of Kelly Hall’s testimony. But Plaintiffs omit the portion of Hall’s
3 cross-examination where he conceded the point that distinguishes this case from
4 Oracle.
5                        Q. And you don’t know whether RCI participants,
                  users in the RCI program, ever use or copy the source code
6                 when they send requests through the API protocols, correct?

7                        A. They have to copy the schema, which you can
                  debate whether that’s source code or configuration, but they
8                 have to type those -- the attribute names from that schema
                  into their source code to generate the transaction to send
9                 through to the DMS.

10                        Q. If you could separate for me the schema and the
                  source code. Your testimony is they have to copy the schema,
11                which is the AP -- how the API must be phrased. That’s
                  slightly different than my question, which is, whether or not
12                you know whether users in the RCI program have to copy
                  Reynolds’ actual source code in order to send requests
13                through the API?

14                       A. Not source code.
     Transcript of June 2, 2020 Hearing, Volume B, pp. 107-08.
15
           Finally, Plaintiffs’ arguments with regard to their data collections mixes and
16
     matches testimony to give the misleading impression that the Dealer Law allows the
17
     wholesale copying of the entire data compilation. Plaintiffs argue that, because the
18
     data contained in their compilations are “protected dealer data,” a law that requires
19
     that a dealer’s authorized integrators be allowed to access that data means that the
20
     compilation is being copied. This argument is akin to arguing that allowing someone
21
     to access the phone book to retrieve a phone number is copying the entire
22
     compilation. There is no evidence in the record to suggest that a dealer-authorized
23
     integrator copies Plaintiffs’ compilation of data; on the contrary, the whole point of
24
     an API is that the integrator requests and receives data without seeing how that data
25
     is organized or compiled. Dkt. 127 at 7. Especially considering the standards
26
     applicable to a pre-enforcement facial challenge, Plaintiffs’ failure of proof on this
27
     point precludes them from showing a substantial likelihood of success on the merits.
28
                                           7                             7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 8 of 17



            B.     As the Court Previously Found, Plaintiffs Have Not Demonstrated a
 1                 Likelihood of Success on the Merits of their Contracts Clause Claim.
 2          In arguing that the Dealer Law impermissibly impairs their contracts in

 3 violation of the Contracts Clause, Plaintiffs largely retread ground covered in the
 4 preliminary injunction briefing and hearing. A law only creates a constitutional
 5 concern under the Contracts Clause if there is a “substantial impairment” of the
 6 contract and the law fails to reasonably serve a “significant and legitimate public
 7 purpose.” Energy Reserves Grp, Inc. v. Kansas Power & Light Co., 459 U.S. 400,
 8 411-12 (1983). “Courts generally defer to the judgment of state legislatures as to both
 9 necessity and reasonableness so long as the state itself is not a contracting party.”
10 Lazar v. Kroncke, 862 F.3d 1186, 1199 (9th Cir. 2017).
11          In rearguing their Contracts Clause position, Plaintiffs again assert that the

12 Dealer Law impairs their contract terms that prohibit dealers from granting access to
13 their DMS systems and that require Plaintiffs “to protect the sensitive data
                          3
14 maintained on the DMS.” Dkt. 130 at 8. The Court considered and rejected these
15 arguments in its Order. Further, with regard to the data security argument, Plaintiffs
16 fail to explain how the Dealer Data Security Law will impair this obligation, but
17 simply assert that the Law will create new “attack vectors.” Id. The Court already
18 rejected Plaintiffs’ security arguments as unsupported by the evidence. Dkt. 127 at
19 14, 16-17. In any event, such alleged attack vectors do not affect the terms of the
20 relevant contracts at all, let alone to the substantial degree necessary to give rise to a
21 Contracts Clause claim. Because the Dealer Data Security Law does not impair
22 Plaintiffs’ contracts, they a priori do not substantially impair those contracts as
23 contemplated by Sveen v. Melin, 138 S. Ct. 1815 (2018).
24          Finally, Plaintiffs challenge the Court’s finding of the Dealer Law’s public

25 purpose. As a threshold attack, Plaintiffs dispute the Court’s conclusion that Seltzer
26          3
             Plaintiffs also advance two previously rejected alleged impairments to their
27 vendor   agreements.    As the Court noted in its Order, these arguments were raised for
   the first time at the hearing. Dkt. 127 at 10, n. 10. For the reasons set forth in the
28 Order, Plaintiffs are unlikely to succeed on appeal based on arguments presented for
   the first time at the hearing.
                                            8                            7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 9 of 17




 1 v. Cochrane, 104 F.3d 234 (9th Cir. 1996), places the burden on Plaintiffs, as the
 2 objecting parties, to establish that the law serves no valid public purpose. Dkt. 130 at
 3 9. Plaintiffs mischaracterize Seltzer’s statement that “the burden is placed on the
 4 party asserting the benefit of the statute only when that party is the state,” 104 F.3d at
 5 236, asserting that it applies here because State officials are defending the Dealer
 6 Law’s constitutionality.     But that statement applies only when a State defends

 7 legislation impairing its own contractual obligations. See id. (citing State of Nev.
 8 Employees Ass’n, Inc. v. Keating, 903 F.2d 1223, 1228 (9th Cir. 1990), which
 9 addressed a Nevada law impairing Nevada’s own state pension obligations, and
10 National Collegiate Athletic Ass’n v. Miller, 795 F. Supp. 1476, 1487 (D. Nev.
11 1992), aff’d on other grounds, 10 F.3d 633 (9th Cir. 1993), , which discussed the
12 standard applicable “when the state itself is a party to the contract”). State officials
13 do not “assert[] the benefit of [a] statute” when they defend the statute’s
14 constitutionality in their capacity as enforcers of it. Because, here, “the challenged
15 state law is alleged to have impaired a contractual relationship involving only private
16 parties, Miller, 795 F. Supp. at 1487, Plaintiffs bear the burden on public purpose.
17         Plaintiffs fail to satisfy their burden of showing that the Dealer Law serves no

18 legitimate state interest.    Although Plaintiffs cite extensively to Ass’n of Equip.

19 Manufacturers v. Burgum, 932 F.3d 727 (8th Cir. 2019) – the Eighth Circuit opinion
20 this Court considered and rejected – these citations are unavailing under Seltzer and
21 provide no basis for the Court to revisit the issue of public purpose. Plaintiffs cannot
22 satisfy their burden by arguing that Defendants did not meet their own (nonexistent)
23 burden. This fact alone justifies concluding that the Contracts Clause argument has
24 no likelihood of success on the merits. And moreover, the Court correctly noted that
25 the Law does serve legitimate public purposes – namely, to protect Arizona
26 consumers from “the potentially anti-competitive behavior of the Plaintiffs” and the
27 cybersecurity of dealership data. Dkt. 127 at 12. Plaintiffs offer no new arguments
28 on either point.
                                            9                              7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 10 of 17



           C.     Plaintiffs’ Takings Clause Argument Fails for the Same Reasons as at
 1                the Preliminary Injunction Hearing.
 2         Plaintiffs make no new arguments to advance their Takings Clause position.

 3 Plaintiffs again argue that “[t]he DMS Law is a per se taking because it permits
 4 dealer-authorized third-parties to enter the DMSs and write data to Plaintiffs’
 5 systems.” Dkt. 130 at 12. The Court correctly rejected this argument in its Order
 6 denying the preliminary injunction, pointing out that Plaintiffs had cited no authority
 7 for the proposition that occupation of an intangible interest could constitute a
 8 physical taking.    Dkt. 127 at 15. Plaintiffs attempt to remedy this deficiency by

 9 citing Brown v. Legal Found. of Washington, 538 U.S. 216 (2003), but Brown
10 addressed the taking of interest from an interest-bearing trust account. Id. at 234.
11 The taking of money is in no way analogous to using APIs to write data into a
12 database.
13         In the alternative, Plaintiffs again argue that the Dealer Law effects a

14 regulatory taking under Penn Central Transp. Co. v. New York City, 438 U.S. 104
15 (1978). Plaintiffs simply reargue the application of the Penn Central factors, urging
16 the Court to reach a different conclusion. Dkt. 130 at 13-15. Plaintiffs cite no
17 evidence that the Court did not address in its Order; Plaintiffs instead contend,
18 unpersuasively, that the Court reached the wrong conclusion in evaluating that
19 evidence. For example, in arguing that the Court misapplied the Penn Central
20 factors when it evaluated the economic impact of the DMS Law, Plaintiffs
21 erroneously argue that the Court should evaluate only their revenues from their third-
22 party integrator programs rather than the overall revenues attributable to the DMS
23 systems holistically.    Dkt. 130 at 14.      Having argued repeatedly about their

24 investments in their DMS systems, Plaintiffs cannot now ask the Court to consider
25 only their revenues from one small slice of those systems’ functionality.
26         As the Court correctly held, Plaintiffs’ regulatory takings claim fails because

27 the Dealer Data Security Law is “much more an adjustment of the benefits and
28 burdens of economic life to promote the common good than a physical invasion of
                                          10                            7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 11 of 17




 1 property.” Rancho de Calistoga v. City of Calistoga, 800 F.3d 1083, 1091 (9th Cir.
 2 2015) (internal citation and quotation marks omitted). For a regulatory taking to
 3 occur, the action must be “functionally equivalent to the classic taking in which the
 4 government directly appropriates private property or ousts the owner.” MHC
 5 Financing Ltd. P’ship v. City of San Rafael, 714 F.3d 1118, 1127 (9th Cir. 2013)
 6 (citation omitted). The Dealer Data Security Law does not – and is not alleged to –
 7 do any such thing; rather, it regulates how Plaintiffs must interact with their business
 8 partners and what they are allowed to charge. This type of activity is not a regulatory
 9 taking. See Rancho de Calistoga, 800 F.3d at 1091-92 (rent control ordinance is not
10 regulatory taking).
11         Plaintiffs cannot succeed on the merits of their Takings Clause claim.

12 IV.     PLAINTIFFS CANNOT SATISFY THE OTHER REQUIREMENTS
           FOR AN INJUNCTION PENDING APPEAL.
13
           A.     Plaintiffs Have Not Established that They Would Suffer Irreparable
14                Harm in the Absence of a Stay.
15         No presumption of irreparable harm applies here.            The Ninth Circuit

16 repeatedly has held that “[h]arm must be proved, not presumed.” Flexible Lifeline
17 Sys., Inc. v. Precision Lift, Inc., 654 F.3d 989, 999-1000 (9th Cir. 2011); accord
18 Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (en banc) (“The Supreme
19 Court has emphasized that preliminary injunctions are an ‘extraordinary remedy
20 never awarded as of right.’”). Plaintiffs rely on Goldie’s Bookstore, Inc. v. Superior
21 Court of State of Cal., 739 F.2d 466, 472 (9th Cir. 1984), but that case proves the
22 point: there, the Ninth Circuit rejected a finding of irreparable harm, in a First
23 Amendment case, because the alleged harm was “not based on any factual
24 allegations” and “appear[ed] to be speculative.” 739 F.2d at 472. True here, too.
25         Plaintiffs cite a 1980s case from the Virgin Islands to suggest that a Contracts

26 Clause violation always results in irreparable harm, but that is not so. See, e.g.,
27 Elementary v. Orleans Parish Sch. Bd., 2016 WL 5390393, at *4 (E.D. La. Sept. 27,
28 2016) (no presumption of irreparable harm in Contracts Clause case); see also Dexter
                                           11                            7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 12 of 17




 1 345 Inc. v. Cuomo, 663 F.3d 59, 62-64 (2d Cir. 2011) (no preliminary injunction
 2 based on Takings Clause claim because “Appellants had not made a sufficient
 3 showing of irreparable injury”). Plaintiffs’ citation to Armendariz v. Penman, 75
 4 F.3d 1311, 1313 (9th Cir. 1996), overruled on other grounds by Lingle v. Chevron
 5 U.S.A. Inc., 544 U.S. 528 (2005), is equally unavailing; Armendariz did not address
 6 irreparable harm.
 7         Plaintiffs’ argument that the alleged violation of their copyrights creates

 8 irreparable harm fares no better. Plaintiffs rely on Warner Bros. Entm’t Inc. v. WTV
 9 Sys., Inc., 824 F. Supp. 2d 1003, 1012 (C.D. Cal. 2011); however, Warner Bros.
10 involved an infringer that was distributing the plaintiff’s copyrighted works in direct
11 competition with the copyright holder. Here, the alleged infringement consists of
12 causing Plaintiffs to load a copy of their own software into their own systems; there
13 is no threat of a competitor selling pirated copies on the open market, as in Warner
14 Bros.
15         Finally, Plaintiffs argue that “the DMS Law Requires Plaintiffs to take

16 measures that would expose their DMSs and customers to serious data corruption and
17 data security problems.” But as noted above, the Court already found that plaintiffs’
18 data corruption and data security arguments were “not substantiated by Plaintiffs’
19 evidence.” Op. at 16-17. The Hall Declaration, Plaintiffs’ only citation for their data-
20 corruption theory, provides no facts to demonstrate that dealer-controlled data access
21 creates a substantial and immediate risk of data corruption. See Hall Decl., ¶ 45
22 (opining that, where data entry errors occur, they “can disrupt all dealer operations”
23 — without offering any facts to show that dealers have caused or will cause such
24 errors (emphasis added)). Similarly, there has never been even a single data breach
25 caused by a dealer-authorized third party accessing the DMS. Op. at 14. Here too,
26 the Hall and Golder declarations on which Plaintiffs rely provide no evidence to
27
28
                                           12                            7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 13 of 17




 1 support the assertion that enforcement of the Dealer Law will, in fact, result in data
             4
 2 breaches.
 3          Plaintiffs have wholly failed to establish a likelihood of irreparable harm

 4 should the injunction not issue.
 5       B.      The Balance Of Equities Weighs Overwhelmingly Against An
                 Injunction, And Injunctive Relief Would Not Serve The Public Interest.
 6       To warrant injunctive relief, Plaintiffs must clearly demonstrate that the
 7 “balance of equities weighs in [their] favor” and that the injunction serves the public
 8 interest. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).
 9 “When the government is a party,” as here, “these last two factors merge.” Id. In this
10 case, an injunction is neither equitable nor in the public interest.
11          An injunction would prevent enforcement of a law unanimously passed by the
12 Arizona Legislature, and signed by Governor Ducey, based on their considered
13 judgment that the law protects data privacy and benefits consumers. The
14 Legislature’s determination of the public interest deserves deference. See Golden
15 Gate Rest. Ass’n v. City & Cty. of San Francisco, 512 F.3d 1112, 1127 (9th Cir.
16 2008) (holding “[t]he public interest may be declared in the form of a statute” and
17 noting “[w]e are not sure on what basis a court could conclude that the public interest
18 is not served” by a local ordinance unanimously passed and signed into law); see also
19 Burford v. Sun Oil Co., 319 U.S. 315, 317-18 (1943) (“[I]t is in the public interest
20 that federal courts of equity should exercise their discretionary power with proper
21 regard for the rightful independence of state governments in carrying out their
22 domestic policy.”); Wash. State Grange v. Wash. State Republican Party, 552 U.S.
23
24
            4
25          The cited paragraph in the Hall Declaration merely argues that “[a]ny breach
   that results from hostile access to the Reynolds DMS” will harm Reynolds’s
26 reputation — it does not provide any facts to show that dealer-controlled data access
   will result in such breaches in the first place. See Hall Decl., ¶ 47. Similarly, the
27 Golder Declaration provides general commentary on how data breaches can affect a
   company’s reputation; it does not purport to demonstrate that dealer-controlled data
28 access in fact is substantially and immediately likely to produce such breaches. See
   Golder Decl., ¶¶ 10, 19-21.
                                          13                           7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 14 of 17




 1 442, 451 (2008) (“[A] ruling of unconstitutionality frustrates the intent of the elected
 2 representatives of the people.”) (internal quotation marks omitted).
 3         The law serves manifestly important public purposes, including strengthening

 4 data-privacy protections and protecting consumers and consumer information. See
 5 supra pp. 3-4. Arizona’s law also brings fairness back to an industry that has suffered
 6 greatly from Plaintiffs’ abusive market practices. See Stejskal Decl. ¶¶ 42-45; Andreu
 7 Decl. ¶ 4; Sparrow Decl. ¶ 14. By stopping CDK and Reynolds from imposing
 8 astronomically high fees on access to dealer data, the law will promote competition,
 9 spur innovation, and lower prices at Arizona’s automobile dealerships. See, e.g., hiQ
10 Labs, 273 F. Supp. 3d at 1120 (public interest favors the “‘vigilant enforcement of
11 the antitrust laws’” and stopping “anticompetitive conduct” (quoting Am. Express Co.
12 v. Italian Colors Rest., 133 U.S. 2304 (2013))).
13 V.      CONCLUSION.

14         Plaintiffs’ Motion should be denied.

15         RESPECFULLY SUBMITTED this 13th day of August, 2020.

16                                     JENNINGS, STROUSS & SALMON, P.L.C.

17                                     By s/ Jimmie W. Pursell, Jr.
                                          John C. Norling, 013986
18                                        Jeffrey D. Gardner, 021783
                                          Jimmie W. Pursell, Jr., 19957
19                                        One East Washington Street, Suite 1900
                                          Phoenix, Arizona 85004-2554
20
                                          Derek T. Ho (Pro Hac Vice)
21                                        Daniel V. Dorris (Pro Hac Vice)
                                          Joshua Hafenbrack (Pro Hac Vice)
22                                        Bethan R. Jones (Pro Hac Vice)
                                          Jayme L. Weber, 032608
23                                        KELLOGG, HANSEN, TODD,
                                           FIGEL & FREDERICK, P.L.L.C.
                                          1615 M Street, N.W., Suite 400
24                                        Washington, D.C. 20036
25                                     Attorneys for Intervenor-Defendant
                                       Arizona Automobile Dealers Association
26
27
28
                                           14                             7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 15 of 17



                                  MARK BRNOVICH,
1                                 ATTORNEY GENERAL
2                                 By s/ Rusty D. Crandell (w/permission)
                                     Brunn (Beau) W. Roysden III
3                                    Rusty D. Crandell
                                     OFFICE OF THE ARIZONA
4                                     ATTORNEY GENERAL
                                     2005 North Central Avenue
5                                    Phoenix, AZ 85004

6                                    Mary O’Grady
                                     Jeffrey B. Molinar
7                                    William D. Furnish
                                     Emma Cone-Roddy
8                                    OSBORN MALEDON, P.A.
                                     2929 North Central Avenue, 21st Floor
9                                    Phoenix, Arizona 85012-2793

10                                Attorneys for Defendant Arizona Attorney General
                                  Mark Brnovich
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     15                           7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 16 of 17



                               CERTIFICATE OF SERVICE
1
2        I hereby certify that on August 13, 2020, I electronically transmitted the attached
          document to the Clerk’s Office using the CM/ECF System for filing and transmittal
3         of a Notice of Electronic Filing to the following CM/ECF registrants:

4          Amar Shrinivas Naik: anaik@sheppardmullin.com
           Andrew Tauber: atauber@mayerbrown.com,
5           wdc.docket@mayerbrown.com
           Aundrea K. Gulley: agulley@gibbsbruns.com, kstehling@gibbsbruns.com
6          Bethan R. Jones: bjones@kellogghansen.com,
            wwiener@kellogghansen.com
7          Brendan J. Crimmins: bcrimmins@kellogghansen.com,
            agilbert@kellogghansen.com
8          Brett E. Legner: blegner@mayerbrown.com,
            courtnotification@mayerbrown.com
9          Brice A. Wilkinson: bwilkinson@gibbsbruns.com;
            ssmith@gibbsbruns.com
10         Brian Alexander Howie: brian.howie@quarles.com,
            docketaz@quarles.com, maria.marotta@quarles.com
11         Britt M. Miller: bmiller@mayerbrown.com,
            courtnotification@mayerbrown.com
12         Brunn Wall Roysden, III: beau.roysden@azag.gov, ACL@azag.gov
           Collin R. White: cwhite@kellogghansen.com, ccook@kellogghansen.com
13         Daniel Hunt Bergin: Daniel.Bergin@azag.gov, Transportation@azag.gov
           Daniel T. Fenske: DFenske@mayerbrown.com,
14          courtnotification@mayerbrown
           Daniel V. Dorris: ddorris@kellogghansen.com;
15          ktondrowski@kellogghansen.com
           David L. Schwarz: dschwarz@kellogghansen.com,
16          aoak@kellogghansen.com
           Denise L. Drake: ddrake@gibbsbruns.com, kstehling@gibbsbruns.com
17         Derek T. Ho: dho@kellogghansen.com, ccook@kellogghansen.com
           Emma Jane Cone-Roddy: econe-roddy@omlaw.com,
18          rsanhadja@omlaw.com
           Jayme Louise Weber: jweber@kellogghansen.com,
19          amosedale@kelloghhansen.com
           Jeffrey Bryan Molinar: jmolinar@omlaw.com, ddybdahl@omlaw.com
20         Jonathan Richard DeFosse: jdefosse@sheppardmullin.com,
            mrpatrick@sheppardmullin.com
21         Joshua Hafenbrack: jhafenbrack@kellogghansen.com,
            jcenzer@kellogghansen.com
22         Lauren Elliott Stine: lauren.stine@quarles.com, docketaz@quarles.com,
            mmarotta@quarles.com
23         Mark William Ryan: blegner@mayerbrown, mryan@mayerbrown.com,
            wdc.docket@mayerbrown.com
24         Mary Ruth O’Grady: mogrady@omlaw.com, pnieto@omlaw.com
           Michael Anthony Scodro: mscodro@mayerbrown.com,
25          courtnotification@mayerbrown.com
           Molly C. Lorenzi: MLorenzi@sheppardmullin.com,
26          dbacon@sheppardmulin.com
           Rusty Duane Crandell: Rusty.Crandell@azag.gov, ACL@azag.gov
27         Thomas J. Dillickrath: tdillickrath@sheppardmullin.com
           William Dewitt Furnish: wfurnish@omlaw.com,
28          kwilloughby@omlaw.com

                                           16                             7237724v1(63597.36)
     Case 2:19-cv-04849-GMS Document 137 Filed 08/13/20 Page 17 of 17




1        I hereby certify that on August 13, 2020, I electronically transmitted a PDF
          version of the attached document and sent via U.S. Mail to the following:
2
         I further certify that on August 13, 2020, I put in the U.S. Mail a paper
3         courtesy copy of the foregoing document and the Notice of Electronic Filing
          to the assigned Judge.
4
5
                                             By   s/Kathrine A. Roberts-Burch
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        17                           7237724v1(63597.36)
